UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER30, 2011 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 333–110441 THE SHERIDAN GROUP,INC. (Exact name of registrant as specified in its charter) Maryland 52–1659314 (State or other jurisdiction of incorporation ororganization) (I.R.S. Employer Identification No.) 11311 McCormick Road, Suite260 Hunt Valley, Maryland 21031–1437 (Address of principal executive offices) (Zip Code) 410–785–7277 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.)Yes oNo x There was 1 share of Common Stock outstanding as of November 10, 2011. The Sheridan Group,Inc. and Subsidiaries Quarterly Report For the Quarter Ended September 30, 2011 INDEX Page PARTI — FINANCIAL INFORMATION 3 Item1. Financial Statements: 3 Condensed Consolidated Balance Sheets at September30, 2011 and December31, 2010 (unaudited) 3 Condensed Consolidated Statements of Operations for the three and nine months ended September30, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September30, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 23 Item4. Controls and Procedures 23 PARTII — OTHER INFORMATION 24 Item1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item3. Defaults Upon Senior Securities 24 Item4. Reserved 24 Item5. Other Information 24 Item6. Exhibits 24 SIGNATURE 25 EXHIBIT INDEX 26 2 Index PARTI — FINANCIAL INFORMATION Item1. Financial Statements. THE SHERIDAN GROUP,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $2,134,575 and $2,261,252, respectively Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangibles, net Goodwill Deferred financing costs, net Assets held for sale - Other assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued expenses Current portion of notes payable - Due to parent - Total current liabilities Notes payable - Deferred income taxes and other liabilities Total liabilities STOCKHOLDER'S EQUITY Common stock, $0.01 par value; 100 shares authorized; 1 share issued and outstanding at September 30, 2011 and December 31, 2010 - - Additional paid-in capital Accumulated deficit ) ) Total stockholder's equity Total liabilities and stockholder's equity $ $ The accompanying notes are an integral partof the condensed consolidated financial statements. 3 Index THE SHERIDAN GROUP,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER30, 2011 and 2010 (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net sales $ Cost of sales Gross profit Selling and administrative expenses (Gain) loss on disposition of fixed assets ) ) Restructuring costs Amortization of intangibles Total operating expenses Operating income Other (income) expense: Interest expense Interest income ) Loss on repurchase of notes payable - - - Other, net ) Total other expense (Loss) income before income taxes ) ) ) Income tax benefit ) Net (loss) income $ ) $ ) $ ) $ The accompanying notes are an integral partof the condensed consolidated financial statements. 4 Index THE SHERIDAN GROUP,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER30, 2011 and 2010 (Unaudited) Nine Months Ended September 30, September 30, Cash flows provided by operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities Depreciation Amortization of intangible assets Provision for doubtful accounts Provision for inventory realizability and LIFO value Stock-based compensation Amortization of deferred financing costs and original issue discount, included in interest expense Deferred income tax benefit ) ) Non-cash portion of loss on repurchase of notes payable - (Gain) loss on disposition of fixed assets ) Changes in operating assets and liabilities Accounts receivable ) ) Inventories ) Other current assets Refundable income taxes - Other assets ) Accounts payable ) Accrued expenses ) Due to parent, net ) Other liabilities ) ) Net cash provided by operating activities Cash flows used in investing activities: Purchases of property, plant and equipment ) ) Proceeds from sale of fixed assets Net cash used in investing activities ) ) Cash flows (used in) provided by financing activities: Borrowing of working capital facility - Repayment of working capital facility ) - Repayment of long term debt ) - Proceeds from issuance of long term debt - Payment of deferred financing costs in connection with long term debt ) - Proceeds from capital contribution from parent company - Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing and financing activities Asset additions in accounts payable $ $ The accompanying notes are an integral partof the condensed consolidated financial statements. 5 Index THE SHERIDAN GROUP,INC. and SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Company Information and Significant Accounting Policies The accompanying unaudited financial statements of The Sheridan Group,Inc. and Subsidiaries (together, the “Company”) have been prepared by us pursuant to the rulesof the Securities and Exchange Commission (the “SEC”). In our opinion, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary to present fairly, in all material respects, our financial position as of September30, 2011, our results of operations for the three and nine month periods ended September 30, 2011 and 2010 and our cash flows for the nine month periods ended September30, 2011 and 2010. All such adjustments are deemed to be of a normal and recurring nature and all material intercompany balances and transactions have been eliminated. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These condensed consolidated financial statements should be read in conjunction with the annual consolidated financial statements and the notes thereto of The Sheridan Group,Inc. and Subsidiaries included in our Annual Report on Form10-K for the year ended December31, 2010. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The results of operations for the three and nine months ended September30, 2011 are not necessarily indicative of the results to be expected for the full fiscal year. The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Certain previously reported amounts have been reclassified to conform to the current year presentation. New Accounting Standards In May2011, the FASB issued updated guidance to improve the comparability of fair value measurements between GAAP and International Financial Reporting Standards. This update amends the accounting rules for fair value measurements and disclosure. The amendments are of two types: (i) those that clarify FASB’s intent about the application of existing fair value measurement and disclosure requirements and (ii)those that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. The update is effective for us beginning in the first quarter of 2012. We do not believe the adoption of this update will have a material impact on our consolidated financial statements. In June2011, the FASB issued guidance on the presentation of comprehensive income that will require us to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. This guidance eliminates the option to present the components of other comprehensive income as part of the statement of equity. This guidance requires retrospective application and is effective for fiscal years, and interim periods within those years, beginning after December15, 2011. We are in the process of evaluating this guidance but currently do not believe that it will have a material effect on our consolidated financial statements. In September2011, the FASB issued amended guidance that will simplify how entities test goodwill for impairment. After assessment of certain qualitative factors, if it is determined to be more likely than not that the fair value of a reporting unit is less than its carrying amount, entities must perform the quantitative analysis of the goodwill impairment test. Otherwise, the quantitative testsbecome optional. The guidance is effective for annual and interim impairment tests performed in fiscal years beginning after December15, 2011, and earlier adoption is permitted. We are in the process of evaluating this guidance but currently do not believe that it will have a material effect on our consolidated financial statements. 6 Index 2. Inventory Components of net inventories at September30, 2011 and December31, 2010 were as follows: September 30, December 31, Work-in-process $ $ Raw materials (principally paper) Excess of current costs over LIFO inventory value ) ) Net inventory $ $ 3. Notes Payable and Working Capital Facility On April15, 2011, we completed a private debt offering of senior secured notes totaling $150.0 million in aggregate principal amount (the “2011 Notes”).The 2011 Notes, which were issued by The Sheridan Group, Inc. under an indenture (the “Indenture”), will mature on April15, 2014 and bear interest payable in cash in arrears at the fixed interest rate of 12.5% per year. Interest on the 2011 Notes will be payable semi-annually on April15 and October15 of each year, commencing on October15, 2011. Proceeds of the offering of $141.0 million, net of discount, together with cash on hand and borrowings under our working capital facility, were used to repurchase all of our 10.25% senior secured notes that were due to mature on August15, 2011 (the “2003 and 2004 Notes”) and to pay approximately $6.5 million in professional fees and expenses. These fees and expenses were capitalized as deferred financing costs and will be amortized using the effective interest rate method over the term of the 2011 Notes. We recognized a loss on the repurchase of the 2003 and 2004 Notes of approximately $1.2 million as a result of the tender offer premium paid, the professional fees incurred and the write-off of unamortized financing costs. The 2011 Notes are fully and unconditionally guaranteed on a senior secured basis by all of our current subsidiaries. The 2011 Notes and the related guarantees rank equally in right of payment with all of our and the guarantors’ senior obligations and senior to all of our and the guarantors’ subordinated obligations. The 2011 Notes and the related guarantees, respectively, are secured by a lien on substantially all of our and the guarantors’ current and future assets (other than certain excluded assets), subject to permitted liens and other limitations, and by a limited recourse pledge of all of our capital stock by TSG Holdings Corp. (“Parent”), our parent company. Our obligations and those of the guarantors under our working capital facility are secured by a lien on substantially all of our and the guarantors’ assets. Pursuant to an intercreditor agreement between the trustee under the Indenture and the lender under our working capital facility, (1)in the case of real property, fixtures and equipment that secure the 2011 Notes and guarantees, the lien securing the notes and the guarantees will be senior to the lien securing borrowings, other credit extensions and guarantees under our working capital facility and (2)in the case of the other assets of us and the guarantors (including the shares of stock of us and the guarantors) that secure the 2011 Notes and guarantees, the lien securing the 2011 Notes and the related guarantees is contractually subordinated to the lien thereon securing borrowings, other credit extensions and guarantees under our working capital facility. Consequently, the 2011 Notes and the related guarantees are effectively subordinated to the borrowings, other credit extensions and guarantees under our working capital facility to the extent of the value of such other assets. The Indenture requires that we maintain certain minimum Consolidated EBITDA (as defined in the Indenture) levels for any period of four consecutive fiscal quarters, taken as one accounting period, and prohibits us from making capital expenditures in amounts exceeding certain thresholds for the period beginning on April15, 2011 and ending on December31, 2011 and for each fiscal year thereafter.In addition, the Indenture contains covenants that, subject to a number of important exceptions and qualifications, limit our ability and the ability of our restricted subsidiaries to, among other things: pay dividends, redeem stock or make other distributions or restricted payments; incur indebtedness; make certain investments; create liens; agree to restrictions on the payment of dividends; consolidate or merge; sell or otherwise transfer or dispose of assets, including equity interests of our restricted subsidiaries; enter into transactions with our affiliates; designate our subsidiaries as unrestricted subsidiaries; use the proceeds of permitted sales of our assets; and change business lines. If an event of default, as specified in the Indenture, shall occur and be continuing, either the trustee or the holders of a specified percentage of the 2011 Notes may accelerate the maturity of all the 2011 Notes. On February3, 2011, we entered into a contract to sell the Ashburn, Virginia facility. Consummation of the transaction is conditioned upon satisfaction of specific terms and conditions and delivery of specific documents, which are customary for similar transactions (see Note 10). If the Ashburn, Virginia property of United Litho is sold on or prior to December31, 2011, we will be required to use the net proceeds of such sale to redeem 2011 Notes at 100% of their principal amount, plus accrued and unpaid interest (and liquidated damages, if any) to the redemption date.In addition, if we sell certain assets (other than such specified property) or experience an event of loss and we do not use the proceeds for specified purposes, we may be required to use the proceeds to repurchase the 2011 Notes at a repurchase price equal to 100% of their principal amount, plus accrued and unpaid interest (and liquidated damages, if any) to the date of repurchase. 7 Index Subject to certain conditions, we are required to make an offer to purchase 2011 Notes with 75% of our Excess Cash Flow (as defined in the Indenture) following the end of each of (1)the fiscal year ending on December31, 2011, (2)the fiscal year ending on December31, 2012 and (3)the three consecutive fiscal quarters ended September30, 2013 at a repurchase price equal to 100% of their principal amount, plus accrued and unpaid interest (and liquidated damages, if any) to the date of repurchase. We may redeem some or all of the 2011 Notes at any time prior to April15, 2012 by paying a make-whole premium, plus accrued and unpaid interest (and liquidated damages, if any) to the redemption date. In addition, at any time prior to April15, 2012, we may use the net proceeds of certain equity offerings to redeem up to 35% of the principal amount of the 2011 Notes at a redemption price equal to 112.5% of their principal amount, plus accrued and unpaid interest (and liquidated damages, if any) to the redemption date; provided that at least 65% of the aggregate principal amount of such 2011 Notes originally issued remain outstanding immediately following such redemption and such redemption occurs within 90 days of such equity offering. Furthermore, if we experience specific kinds of change of control, the holders of the 2011 Notes will have the right to require us to repurchase their 2011 Notes at a repurchase price equal to 101% of their principal amount, plus accrued and unpaid interest (and liquidated damages, if any) to the date of repurchase. We may also redeem the notes, in whole or in part, at the redemption prices specified in the Indenture, plus accrued and unpaid interest (and liquidated damages, if any) to the redemption date. On April15, 2011, we entered into an agreement to amend and restate our working capital facility to, among other things, extend the scheduled maturity to April15, 2013. Terms of the amended and restated working capital facility allow for revolving debt of up to $15.0 million, including letters of credit commitments of up to $5.0 million, subject to a borrowing base test. The interest rate on borrowings under the working capital facility is the base rate plus a margin of 3.25%. The base rate is a fluctuating rate equal to the highest of (a)the Federal Funds Rate plus 0.50%, (b)the bank’s prime rate, and (c)the specified LIBOR rate plus 1.00%. At our option, we can elect for borrowings to bear interest for specified periods at the specified LIBOR rate in effect for such periods plus a margin of 4.25%. We have agreed to pay an annual commitment fee on the unused portion of the working capital facility at a rate of 0.75% and an annual fee of 4.25% on all letters of credit outstanding. As of September30, 2011, we had no amount outstanding under the working capital facility, no letters of credit outstanding and unused amounts available of $15.0 million. In addition, we paid an upfront fee of $0.3 million at closing and approximately $0.4 million of professional fees, which were capitalized as deferred financing costs and will be amortized on a straight line basis over the term of the working capital facility. The working capital facility requires us to maintain certain minimum Consolidated EBITDA (as defined in the working capital facility) levels for any period of four consecutive fiscal quarters, taken as one accounting period, and prohibits us from making capital expenditures in amounts exceeding certain thresholds for the period beginning on April15, 2011 and ending on December31, 2011 and for each fiscal year thereafter.In addition, the working capital facility contains affirmative and negative covenants, representations and warranties, borrowing conditions, events of default and remedies for the lender. The aggregate loan or any individual loan made under the working capital facility may be prepaid at any time subject to certain restrictions. In accordance with the terms of the working capital facility, payment of the borrowings may be accelerated at the option of the lender if an event of default, as defined in the working capital facility agreement, occurs.Events of default include, without limitation, nonpayment of principal and interest by the due date; failure to perform or observe certain specific covenants; material breach of representations or warranties; default as to other indebtedness (including under the notes); certain events of bankruptcy and insolvency; inability or failure to pay debts as they come due; the entry of certain judgments against us; certain liabilities with regard to ERISA plans; the invalidity of any documents in connection with the working capital facility; a change in control of the Company; or an event effecting the subordination of certain indebtedness. Prior to April 15, 2011, we had a working capital facility agreement that allowed for revolving debt of up to $20.0 million, including letters of credit commitments of up to $5.0 million, subject to a borrowing base test. We had no borrowings under this working capital facility during 2011. We paid an annual commitment fee on the unused portion of the working capital facility at a rate of 0.50%. In addition, we paid an annual fee of 3.875% on all letters of credit outstanding. 8 Index 4. Accrued Expenses Accrued expenses as of September30, 2011 and December31, 2010 consisted of the following: September 30, December 31, Payroll and related expenses $ $ Accrued interest Customer prepayments Self-insured health and workers' compensation accrual Other $ $ 5. Business Segments We are a specialty printer offering a full range of printing and value-added support services for the journal, catalog, magazine and book markets. We operate in three business segments: “Publications,” “Specialty Catalogs” and “Books.” The Publications segment is focused on the production of short-run journals, medium-run journals and specialty magazines and is comprised of the assets and operations of The Sheridan Press, Dartmouth Printing, United Litho and Dartmouth Journal Services. Our Books segment is focused on the production of short-run books and is comprised of the assets and operations of Sheridan Books. The Specialty Catalogs segment, which is comprised of the assets and operations of The Dingley Press, is focused on catalog merchants that require run lengths between 50,000 and 8,500,000 copies. The accounting policies of the operating segments are the same as those described in Note 2 “Summary of Significant Accounting Policies” in the consolidated financial statements in our most recent Annual Report on Form10-K for the year ended December31, 2010. The results of each segment include certain allocations for general, administrative and other shared costs. However, certain costs, such as corporate profit sharing and bonuses, are not allocated to the segments. Our customer base resides in the continental United States, and our manufacturing, warehouse and office facilities are located throughout the East Coast and Midwest. We had no customer that accounted for 10.0% or more of our net sales for the three and nine month periods ended September30, 2011 and 2010. The following table provides segment information as of September30, 2011 and 2010 and for the three and nine month periods then ended: Three months ended September 30, Nine months ended September 30, (in thousands) Net sales Publications $ Specialty catalogs Books Intersegment sales elimination ) (2
